Back to Form 8-K [form8-k.htm]
Exhibit 10.5


AMENDMENT TO
LONG TERM INCENTIVE CASH BONUS PLAN AWARD AGREEMENT


This Amendment to Long Term Incentive Cash Bonus Plan Award Agreement (this
“Amendment”), dated March 24, 2011, by and between WellCare Health Plans, Inc.,
a Delaware corporation (the “Company”), and [·], an individual (the “Grantee”).


W I T N E S S E T H:


WHEREAS, the Company and Grantee entered into that certain Long Term Incentive
Cash Bonus Plan Award Agreement dated [·] (the “Agreement”); and


WHEREAS, the parties now desire to modify and amend the Agreement.


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
and for other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged by the parties), intending to be legally bound
hereby, the parties agree as follows:


1.           The foregoing recitations are true and correct and are hereby
incorporated by reference.


2.           The last sentence of Section 1 of the Agreement is hereby amended
to insert the phrase “at any time prior to a Change in Control of WellCare,”
after the first comma and before the phrase “the Committee in its sole
discretion”.


3.           Section 2 of the Agreement shall be deleted in its entirety and
replaced with the following:


“2.           Payment of Awards.


(a)           Except as provided in Sections 1, 2(b) and 3 hereof, a Grantee
shall be paid an amount in cash with respect to an Award as soon as practicable
following the end of the Performance Period, but in no event later than March 15
of the year following the year in which the end of the Performance Period occurs
(the “Payment Date”); provided, than any applicable performance goals have been
achieved and the Grantee satisfies the other requirements set forth in this
Award Agreement, in each case as determined in the Committee’s sole
discretion.  The Performance Period begins on January 1, 2010 and ends on
December 31, 2012.


(b)           Subject to Section 3 and subject to any determinations made by the
Committee pursuant to the last sentence of Section 1, in the event of a Change
in Control of WellCare, the Target Award shall become payable on the Payment
Date.”

 
1

--------------------------------------------------------------------------------

 
 
4.           Section 3 of the Agreement shall be deleted in its entirety and
replaced with the following:


                “3.           Termination of Employment.


(a)           Except as set forth in Section 3(b), upon the termination or
cessation of Grantee’s employment with WellCare and its Subsidiaries (the “Date
of Termination”) for any reason whatsoever, if payment has not been made in
respect of an Award, the Award shall automatically and without notice terminate,
be forfeited and become null and void.


(b)           Notwithstanding the foregoing, and subject to any determinations
made by the Committee pursuant to Section 2(b), if the Grantee ceases to be an
employee of WellCare and its Subsidiaries, and the Grantee’s employment was
terminated (i) by WellCare or a Subsidiary without Cause, or (ii) by the Grantee
for Good Reason, in either case, within twelve months after there is a Change in
Control of WellCare, then the Target Award shall be paid as soon as practicable
following the Date of Termination, but in no event later than March 15 of the
year following the year in which the Date of Termination occurs.


(c)           Definitions.  For purposes of this Award Agreement, the terms
“Cause” and “Good Reason” shall have the meetings set forth below.


(i)           “Cause” shall have the equivalent meaning as the term “cause” or
“for cause” in any employment agreement between the Grantee and WellCare or any
Subsidiary, or in the absence of such an agreement that contains such a defined
term, shall mean the occurrence of one or more of the following events: (A)
conviction of any felony or any crime or offense lesser than a felony involving
the property of WellCare or a Subsidiary; or (B) deliberate or reckless conduct
that has caused demonstrable and serious injury to WellCare or a Subsidiary,
monetary or otherwise, or any other serious misconduct of such a nature that the
Grantee’s continued relationship with WellCare or a Subsidiary may reasonably be
expected to adversely affect the business or properties of WellCare or any
Subsidiary; or (C) willful refusal to perform or reckless disregard of duties
properly assigned, as determined by WellCare; or (D) breach of duty of loyalty
to WellCare or a Subsidiary or other act of fraud or dishonesty with respect to
WellCare or a Subsidiary.  For purposes of this Section 3(c)(i), any good faith
determination of “Cause” made by the Committee shall be binding and conclusive
on all interested parties.


(ii)           “Good Reason” shall have the equivalent meaning as the term “good
reason” or “for good reason” in any employment agreement between the Grantee and
WellCare or any Subsidiary, or in the

 
2

--------------------------------------------------------------------------------

 

absence of such an agreement that contains such a defined term, shall mean (A)
the assignment to the Grantee of any duties materially inconsistent with the
Grantee’s duties or responsibilities as assigned by WellCare (or a Subsidiary),
or any other action by WellCare (or a Subsidiary) which results in a material
diminution in such duties or responsibilities, excluding for this purpose any
isolated, insubstantial and inadvertent actions not taken in bad faith and which
are remedied by WellCare (or a Subsidiary) promptly after receipt of notice
thereof given by the Grantee; (B) any material failure by WellCare (or a
Subsidiary) to make any payment of compensation or pay any benefits to the
Grantee that have been agreed upon between WellCare (or a Subsidiary) and the
Grantee in writing, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by WellCare (or a
Subsidiary) promptly after receipt of notice thereof given by the Grantee; or
(C) WellCare’s (or Subsidiary’s) requiring the Grantee to be based at any office
or location outside of fifty miles from the location of employment as of the
date of award, except for travel reasonably required in the performance of the
Grantee’s responsibilities.”


5.           The heading in Section 4 shall be changed from “Change in Control”
to “Rights with Respect to Awards”.


6.           Except as specifically amended herein, the remaining terms of the
Agreement shall remain unmodified, binding upon the parties and in full force
and effect and are hereby ratified and reaffirmed.


7.           Capitalized terms used and not otherwise defined in this Amendment
shall have the meanings ascribed to them in the Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement on
the date and year first above written.


WELLCARE HEALTH PLANS, INC.




By:  _________________________________                                                                         
Alec Cunningham,
Chief Executive Officer


 
 

            [·]          

 
 

 3

 